IRST AMENDMENT TO REAL
ESTATE SALE AGREEMENT


THIS FIRST AMENDMENT TO REAL ESTATE SALE AGREEMENT (“Agreement”) is made as of
the 19th day of April 2012, between HARTMAN SHORT TERM INCOME PROPERTIES XX,
INC., a Maryland corporation, (referred to herein as “Buyer”), and REGENCY
CENTERS, L.P., a Delaware limited partnership (referred to herein as “Seller”).

RECITALS:

A.

The parties heretofore executed that certain Real Estate Sale Agreement dated
March 20, 2012 (the “Contract”), for the purchase and sale of property located
in Arlington, Texas, as more particularly described in the Contract.

B.

The Buyer and Seller have reached an agreement to amend the terms of the
Contract as hereinafter set forth.

C.

Except as otherwise expressly provided for herein, capitalized terms used herein
shall have the same meaning as set forth in the Contract.

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt of which is hereby acknowledged, Seller and Buyer
acknowledge and agree as follows:

1.

The Buyer hereby acknowledges that the Buyer has completed its due diligence
review of the Property and the Inspection Period shall expire simultaneous with
the execution of this Agreement.

2.

Section 2.1 of the Agreement is hereby amended to reduce the Purchase Price by
$187,500.00 to $10,612,500.00.

3.

Section 3.3 of the Agreement is hereby amended to change the date and time of
closing to May 11th 2012, at 2:00 p.m. CDT or such other time as mutually
agreeable to Buyer and Seller.

4.

Section 8.1 (g) is hereby amended to waive the 75% estoppel requirement to allow
the seller to provide tenant estoppel letters on a best case basis on or before
the closing date.

5.

The remaining terms and conditions of the Contract remain in full force and
effect.

6.

This Agreement may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which will constitute one and the same Agreement.

7.

The parties hereby agree that an executed facsimile or pdf copy of this
Agreement may be transmitted to either party and be deemed an original for
purposes hereof.

 

 

 


 


 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

“SELLER”




REGENCY CENTERS, L.P., a Delaware limited partnership



By:  Regency Centers Corporation, a Florida


corporation, its General Partner



By:          Stuart Brackenridge_______   


Name:  Stuart Brackenridge


Title:  Vice President

 







“BUYER”


HARTMAN SHORT TERM INCOME PROPERTIES XX, INC., a Maryland corporation




By:       Allen R. Hartman


Name:  Allen R. Hartman


Title:  President













 

 

 





